DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a first Non-Final Office Action to Application Serial Number: 17/094,729, filed on November 10, 2020.  In response to Examiner's Requirement for Restriction/Election notice of September 28, 2021, Applicant on December 28, 2021, withdrew claims 1-15 and amended claims 16-20.  Claims 16-20 are pending in this application and have been rejected below.

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2021.

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/933,857 filed November 11, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on May 07, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation "about 3 months" in claim 8 is a relative term which renders the claim indefinite.  The term "about 3 months" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification states “the course is conducted during a weekday after regular business hours for a period of about 1 month, about 2 months, “about 3 months”, 1-3 months, 1-2 months, 2-3 months, or up to 3 months” (see paragraph [0056]) and “providing to the trainees a short (e.g., about 1 to about 3 months long, preferably about 3 months long) but intense course on a specific in-demand-skills in IT” (see par. 0109).  It is unclear what the scope of “about 3 months” in claim 18 is referring to. For the purpose of examination “about 3 months” is defined as a period of time during the school year. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are directed towards a method, which is among the statutory categories of invention.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite training and producing qualified information technology providers.
Claim 20 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, training an intern, apprentice, or worker in information technology skills, the training comprising: inducting a novice into a training program, wherein the novice becomes a trainee; delivering course material to the trainee for a first period of time; receiving a project presentation from the trainee after the first period of time; inducting the trainee into an internship, wherein the trainee becomes an intern; training the intern in a work environment for a second period of time; inducting the intern into a paid position in an organization, wherein the intern becomes an apprentice; mentoring the apprentice for a third period of time; engaging a client business; interrogating the client business, thereby understanding a workflow of the client business; and providing an information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice constitutes methods based on managing personal behavior or relationships or interactions 
The judicial exception is not integrated into a practical application. In particular, Claim 20 does not recite any additional elements to consider under Step 2A – Prong Two. Specifically, there are no additional elements that may integrate the abstract idea into practical application by imposing meaningful limitations on practicing the abstract idea. Thus, Claim 20 is directed to an abstract idea. 
Similarly, claim 20 does not include additional elements to consider under Step 2B and therefore viewed as a whole, the claim does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Regarding the dependent claims, dependent claims 16-19 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims. Therefore claims 16-19 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, U.S. Publication No. 2006/0199164 [hereinafter Murray], in view of Callaway et al., U.S. Publication No. 2016/0098684 [hereinafter Callaway], and further in view of Sacco et al., U.S. Publication No. 2015/0019287 [hereinafter Sacco]. 

Referring to Claim 16, the combination of Murray in view of Callaway in view of Sacco teaches the method of claim 20. Murray teaches a professional internship program that provides a business entity with a pool of workers to select for future employment (see par. 0046), but Murray does not explicitly teach: 
comprising inducting the apprentice into a full time paid position after the third period of time, wherein the apprentice becomes a worker.

However Callaway teaches: 

comprising inducting the apprentice into a full time paid position after the third period of time, wherein the apprentice becomes a worker (Callaway, [0039]), “After graduating from the program (214), apprentices will receive their salary directly from the 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified professional internship program to include the apprentice limitation as taught by Callaway. The motivation for doing this would have been to improve the method of administering a professional internship program in Murray (see par. 0045) to efficiently include the results of recruiting and identifying the suitable employees for a business (see Callaway par. 0001).

Referring to Claim 17, the combination of Murray in view of Callaway in view of Sacco teaches the method of claim 20. Murray further teaches: 
wherein the course material is delivered by a trainer employed by an information technology training and service organization (ITTSO) (Murray, [0054]), “The training sessions can be taught by either the school faculty, adjunct expert instructors, or by the sponsors themselves…”; (Murray, [0045]), “The sponsor 119 can be any entity that is able to provide the students with work experience, such as a business…”.
Murray teaches a professional internship program that provides a business entity with a pool of workers to select for future employment (see par. 0046), but Murray does not explicitly teach: 
the project is received and evaluated by industry professionals.
However Callaway teaches: 
the project is received and evaluated by industry professionals (Callaway, [0037]), “If the apprentice performs satisfactorily (210) throughout the duration of their period of employment, the apprentice must take exit examinations (212) before graduating from the 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified professional internship program to include the presentation limitation as taught by Callaway. The motivation for doing this would have been to improve the method of administering a professional internship program in Murray (see par. 0045) to efficiently include the results of recruiting and identifying the suitable employees for a business (see Callaway par. 0001).

Referring to Claim 18, the combination of Murray in view of Callaway in view of Sacco teaches the method of claim 20. Murray further teaches: 
wherein the first period of time is about 3 months (Murray, [0050]), “students attend a "freshman boot camp." That is, new or first year students get extra training before or during their first work assignment or school year… the student attends extra sessions per week. In another embodiment, the training sessions extend for a longer period of time. Multiple types of schedules can be arranged to provide the extra training”.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A).

Referring to Claim 19, the combination of Murray in view of Callaway in view of Sacco teaches the method of claim 20. Murray further teaches: 
wherein the second period of time is about 3 months - 12 months (Murray, [0045]), “the sponsor contract may be for a period of a year or less, such as a school year or a semester”; (Murray, [0050]), “the program could be setup wherein the students work at different sponsors during successive school semesters”.
Murray teaches a professional internship program that provides a business entity with a pool of workers to select for future employment (see par. 0046), but Murray does not explicitly teach: 
the third period of time is about 1 year - 4 years.
However Callaway teaches: 
the third period of time is about 1 year - 4 years (Callaway, [0036]-[0037]), “After completing their instruction and training period, apprentices will perform their employment duties and receive payment for their duties… When performing their employment duties (209), apprentices are expected to attend their place of employment several times a week, the exact frequency and duration of each employment period is subject to the requirements of the business and the nature of the employment… If the apprentice performs satisfactorily (210) throughout 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified professional internship program to include the presentation and apprentice limitations as taught by Callaway. The motivation for doing this would have been to improve the method of administering a professional internship program in Murray (see par. 0045) to efficiently include the results of recruiting and identifying the suitable employees for a business (see Callaway par. 0001).




Referring to Claim 20, Murray teaches: 
A method of providing an information technology product, the method comprising:
a. training an intern, apprentice, or worker in information technology skills (Murray, [0045]), “the professional internship program 101 administers an internship program at the school 115 whereby the students get work experience at a sponsor 119…”; (Murray, [0054]), “training may also include… substantive topics geared toward a particular job or industry”; (Murray, [0044]; [0053]), the training comprising:
inducting a novice into a training program, wherein the novice becomes a trainee (Murray, [0055]), “students attend a "freshman boot camp." That is, new or first year students get extra training before or during their first work assignment or school year, where they learn a variety of topics which are designed to: 1) instill the necessary work ethic; 2) alleviate any fear or apprehension about the internship program; and 3) ensure that the sponsors are immediately provided value by the students”;
delivering course material to the trainee for a first period of time (Murray, [0055]), “… In one embodiment, the student attends extra sessions per week. In another embodiment, the training sessions extend for a longer period of time. Multiple types of schedules can be arranged to provide the extra training”; (Murray, [0056])”
inducting the trainee into an internship, wherein the trainee becomes an intern (Murray, [0059]), “the professional internship program 101 enters into a student contract 133…the contract obligates the student to work one day per week at a sponsor”;
training the intern in a work environment for a second period of time (Murray, [0053]), “training sessions are training classes or instruction that continues throughout the educational career of the student while in the professional internship program”; (Murray, 
Murray teaches a professional internship program that provides a business entity with a pool of workers to select for future employment (see par. 0046), but Murray does not explicitly teach: 
receiving a project presentation from the trainee after the first period of time;
inducting the intern into a paid position in an organization, wherein the intern becomes an apprentice;
mentoring the apprentice for a third period of time;
b. engaging a client business;
c. interrogating the client business, thereby understanding a workflow of the client business;
d. providing an information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice.

However Callaway teaches: 

receiving a project presentation from the trainee after the first period of time (Callaway, [0037]), “If the apprentice performs satisfactorily (210) throughout the duration of their period of employment, the apprentice must take exit examinations (212) before graduating from the program (214). The exit examinations can be a written, oral, or combination thereof examination that tests the apprentice on the knowledge gained from their employment experience”;
inducting the intern into a paid position in an organization, wherein the intern becomes an apprentice (Callaway, [0039]), “After graduating from the program (214), apprentices will receive their salary directly from the business that is employing the apprentice (215) should the business decide to continue employment”;
mentoring the apprentice for a third period of time (Callaway, [0050]-[0051]), “After a business agrees to hire an apprentice (311) that business provides onsite training to each apprentice that decides to work for the business (312)… Onsite training (312) is also necessary so that the apprentice can learn the business' expectations and satisfactorily perform their duties (FIG. 2 (210))… Each business is responsible for monitoring their apprentice's performance (313). The business can take appropriate actions to remedy sub-standard apprentice performance such as providing additional onsite training (312)…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified professional internship program to include the presentation and apprentice limitations as taught by Callaway. The motivation for doing this would have been to improve the method of administering a professional internship program in Murray (see par. 0045) to efficiently include the results of recruiting and identifying the suitable employees for a business (see Callaway par. 0001).
Murray teaches a business providing work experience through a professional internship program (see par. 0045), but Murray does not explicitly teach: 
b. engaging a client business;
c. interrogating the client business, thereby understanding a workflow of the client business; and 
d. providing an information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice.

However Sacco teaches: 

b. engaging a client business (Sacco, [0037]), “sales leads may be assigned to sales resources (e.g., salespersons), so that a designated sales resource may communicate with a provider and ultimately close a contract to offer a promotion and maintain a business relationship 
c. interrogating the client business, thereby understanding a workflow of the client business (Sacco, [0037]), “… A sales resource may stop in a provider's place of business to discuss a current promotion, discuss the results of a past promotion and/or needs for future promotions”; (Sacco, [0076]), “Additional details such as preferred services offered by a particular provider, consumer feedback and/or the like may provide an indication to the sales resource as to how to structure a particular promotion. The data may help a sales resource assess the value of the sales lead from the promotion service standpoint, and/or may provide a talking point while engaging with a contact at the provider's place of business”; and 
d. providing an information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice (Sacco, [0036]), “the sales lead may include information regarding a promotion (e.g., any type of offered, presented or otherwise indicated reward, discount, coupon, credit, deal, incentive, discount, media or the like that is indicative of a promotional value or the like that upon purchase or acceptance results in the issuance of an instrument that may be used toward at least a portion of the purchase of particular goods, services and/or experiences defined by the promotion)”; (Sacco, [0118]), “Providing on demand sales lead information by location, current demands for promotions, competitor promotion history, and/or the like may help a sales resource produce an 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified professional internship program to include the business interaction limitations as taught by Sacco. The motivation for doing this would have been to improve the method of administering a professional internship program in Murray (see par. 0045) to include the results of efficiently managing identification of sales leads and managing communications with sales leads (see Sacco par. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko (KR 20100079337 A) – A system for providing an education program for an overseas recruiting is provided to educate students while paying a wage to students after an enterprise employing students, thereby enabling students to no need to feel burden about educational expenses.

Al-Otaibi et al. (US 20100106566 A1) – Providing individual employee development plans for individual employees and future employee manning and recruitment plans for an organization.

Razvi et al. (US 20130166414 A1) – A solution advisor or sales representative from either or both of the systems can work with a prospective customer to determine the scope and configuration of a particular application or solution to be implemented. In many instances, this process can include various questionnaires, interviews, discussions, and interactions between the prospective customer and the sales staff of the partner system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624